                  Case 19-10466-jal
 Fill in this information to identify your case:
                                                         Doc 3     Filed 05/13/19         Entered 05/13/19 11:23:59     Page 1 of 8

  Debtor 1                   Jamie                   Shay              Heuck
                                                                                                                      ❑ Check if this is an
                                                                                                                         amended plan, and list
                             First Name              Middle Name      Last Name
                                                                                                                         below the sections of the
  Debtor 2                                                                                                               plan that have been
  (Spouse, if filing)        First Name              Middle Name      Last Name                                          changed.

  United States Bankruptcy Court for the:                        Western District of Kentucky

  Case number
  (if known)


Official Form 113
Chapter 13 Plan                                                                                                                               12/17

Part 1: Notices



To Debtors:             This form sets out options that may be appropriate in some cases, but the presence of an option on the form does
                        not indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district.
                        Plans that do not comply with local rules and judicial rulings may not be confirmable.

                        In the following notice to creditors, you must check each box that applies.

To                      Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
Creditors:              You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do
                        not have an attorney, you may wish to consult one.
                        If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an
                        objection to confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered
                        by the Bankruptcy Court. The Bankruptcy Court may confirm this plan without further notice if no objection to
                        confirmation is filed. See Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be
                        paid under any plan.
                        The following matters may be of particular importance. Debtors must check one box on each line to state whether or
                        not the plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are
                        checked, the provision will be ineffective if set out later in the plan.


  1.1     A limit on the amount of a secured claim, set out in Section 3.2, which may result in a               ❑                 ✔ Not
                                                                                                                                  ❑
          partial payment or no payment at all to the secured creditor                                         Included         Included

  1.2     Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                   ✔
                                                                                                                ❑                 ❑ Not
          set out in Section 3.4                                                                               Included         Included

  1.3     Nonstandard provisions, set out in Part 8                                                             ❑                 ✔ Not
                                                                                                                                  ❑
                                                                                                               Included         Included


Part 2: Plan Payments and Length of Plan


2.1 Debtor(s) will make regular payments to the trustee as follows:

           $625.00            per month            for     60    months.

    If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
    payments to creditors specified in this plan.
            Case 19-10466-jal
2.2 Regular payments                 Doc
                     to the trustee will be 3  Filed
                                            made from05/13/19
                                                     future incomeEntered    05/13/19
                                                                   in the following    11:23:59
                                                                                    manner:                      Page 2 of 8
   Check all that apply.
   ❑ Debtor(s) will make payments pursuant to a payroll deduction order.
   ✔ Debtor(s) will make payments directly to the trustee.
   ❑
   ❑ Other (specify method of payment):                                           .

2.3 Income tax refunds.
   Check one.
   ❑ Debtor(s) will retain any income tax refunds received during the plan term.
   ✔ Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return
   ❑
   and will     turn over to the trustee all income tax refunds received during the plan term.
   ✔
   ❑   Debtor(s) will treat income tax refunds as follows:
       Tax refunds beginning in 2019 to be paid into the plan.


2.4 Additional payments.
   Check one.
   ✔ None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.
   ❑
2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is       $37,500.00

Part 3: Treatment of Secured Claims


3.1 Maintenance of payments and cure of default, if any.
   Check one.
   ❑ None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
   ✔ The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
   ❑
    required
        by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by the
         trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
        disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed
        on a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed
        below as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the
        amounts stated below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this
        paragraph, then, unless otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all
         secured claims based on that collateral will no longer be treated by the plan. The final column includes only payments disbursed
        by the trustee rather than by the debtor(s).


         Name of Creditor / Collateral                           Current          Amount of      Interest rate   Monthly       Estimated
                                                                 Installment      arrearage      on              plan          total
                                                                 Payment          (if any)       arrearage       payment on    payments
                                                                 (including                      (if             arrearage     by trustee
                                                                 escrow)                         applicable)

         Chris Wilson Automotive                                 $300.00                            0.00%         $0.00 avg.     $2,460.10
        Collateral                                               Disbursed by:
        2003 Dodge Ram                                           ✔ Trustee
                                                                 ❑
                                                                 ❑ Debtor(s)
         Mason Barnes, Simpson Co Judge Executive                                                   0.00%         $0.00 avg.     $2,057.19
        Collateral                                               Disbursed by:
        3 BR, 2 Bath on 2 acres                                  ✔ Trustee
                                                                 ❑
        176 Williams Road Franklin, KY 42134
                                                                 ❑ Debtor(s)
           Case
        Name      19-10466-jal
             of Creditor / Collateral          Doc 3   Filed 05/13/19
                                                                 Current Entered 05/13/19
                                                                               Amount of 11:23:59
                                                                                          Interest rate Page  3 of 8 Estimated
                                                                                                        Monthly
                                                                 Installment     arrearage    on            plan       total
                                                                 Payment         (if any)     arrearage     payment on payments
                                                                 (including                   (if           arrearage  by trustee
                                                                 escrow)                      applicable)

        MTAG as Custodian for MGD-KY, LLC                                                        0.00%      $0.00 avg.    $2,041.12
        Collateral                                               Disbursed by:
        3 BR, 2 Bath on 2 acres                                  ✔ Trustee
                                                                 ❑
        176 Williams Road Franklin, KY 42134
                                                                 ❑ Debtor(s)
        Kentucky Tax Bill Servicing, Inc.                                                        0.00%      $0.00 avg.    $4,881.95
        Collateral                                               Disbursed by:
        3 BR, 2 Bath on 2 acres                                  ✔ Trustee
                                                                 ❑
        176 Williams Road Franklin, KY 42134
                                                                 ❑ Debtor(s)
        Apex Fund Services                                                                       0.00%      $0.00 avg.    $2,015.22
        Collateral                                               Disbursed by:
        3 BR, 2 Bath on 2 acres                                  ✔ Trustee
                                                                 ❑
        176 Williams Road Franklin, KY 42134
                                                                 ❑ Debtor(s)
        Apex Fund Services                                                                       0.00%      $0.00 avg.    $1,892.37
        Collateral                                               Disbursed by:
        3 BR, 2 Bath on 2 acres                                  ✔ Trustee
                                                                 ❑
        176 Williams Road Franklin, KY 42134
                                                                 ❑ Debtor(s)
        Apex Fund Services                                                                       0.00%      $0.00 avg.    $1,852.65
        Collateral                                               Disbursed by:
        3 BR, 2 Bath on 2 acres                                  ✔ Trustee
                                                                 ❑
        176 Williams Road Franklin, KY 42134
                                                                 ❑ Debtor(s)
        Franklin Bank & Trust Company                            $525.81          $3,000.00      0.00%        Pro-Rata    $3,000.00
        Collateral                                               Disbursed by:
        3 BR, 2 Bath on 2 acres
                                                                 ❑ Trustee
        176 Williams Road Franklin, KY 42134
                                                                 ✔ Debtor(s)
                                                                 ❑
        Insert additional claims as needed.


3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

   ✔
   ❑   None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.


3.3 Secured claims excluded from 11 U.S.C. § 506.
   Check one.

   ✔
   ❑   None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4 Lien Avoidance
   Check one.

   ❑   None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
         Case 19-10466-jal
    The remainder                 Doc
                  of this paragraph will3be effective
                                             Filed 05/13/19        Entered box
                                                      only if the applicable 05/13/19
                                                                                in Part 111:23:59      Page
                                                                                          of this plan is     4 of
                                                                                                          checked.            8
✔ The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to
❑
which
    the debtor(s) would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the court, a judicial lien or security
    interest securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order
    confirming the plan. The amount of the judicial lien or security interest that is avoided will be treated as an unsecured claim in
    Part 5 to the extent allowed. The amount, if any, of the judicial lien or security interest that is not avoided will be paid in full as a
    secured claim under the plan. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be avoided,
    provide the information separately for each lien.

     Information regarding              Calculation of lien avoidance                                       Treatment of remaining
     judicial lien or security                                                                              secured claim
     interest

     Name of Creditor                   a. Amount of lien                                     $1,572.00     Amount of secured claim
     The Medical Center at                                                                                  after avoidance (line a minus
                                        b. Amount of all other liens                         $98,268.55
     Bowling Green                                                                                          line f)
                                        c. Value of claimed exemptions               +       $23,675.00
     Collateral
                                        d. Total of adding lines a, b, and c                $123,515.55     Interest rate (if applicable)
     3 BR, 2 Bath on 2 acres
                                        e. Value of debtor(s)' interest in            -     $105,000.00
     Lien identification (such as       property                                                            Monthly payment on secured
     judgment date, date of lien         f. Subtract line e from line d.                     $18,515.55     claim
     recording, book and page
     number)
                                        Extent of exemption impairment                                      Estimated total payments on
                                        (Check applicable box):                                             secured claim


                                        ✔
                                        ❑    Line f is equal to or greater than line a.

                                             The entire lien is avoided. (Do not complete the next
                                             column.)

                                        ❑    Line f is less than line a.

                                             A portion of the lien is avoided. (Complete the next
                                             column.)

     Name of Creditor                   a. Amount of lien                                       $621.00     Amount of secured claim
     The Medical Center at                                                                                  after avoidance (line a minus
                                        b. Amount of all other liens                         $99,219.55
     Franklin, Inc                                                                                          line f)
                                        c. Value of claimed exemptions               +       $23,675.00
     Collateral
                                        d. Total of adding lines a, b, and c                $123,515.55     Interest rate (if applicable)
     3 BR, 2 Bath on 2 acres
                                        e. Value of debtor(s)' interest in            -     $105,000.00
     Lien identification (such as       property                                                            Monthly payment on secured
     judgment date, date of lien         f. Subtract line e from line d.                     $18,515.55     claim
     recording, book and page
     number)
                                        Extent of exemption impairment                                      Estimated total payments on
                                        (Check applicable box):                                             secured claim


                                        ✔
                                        ❑    Line f is equal to or greater than line a.

                                             The entire lien is avoided. (Do not complete the next
                                             column.)

                                        ❑    Line f is less than line a.

                                             A portion of the lien is avoided. (Complete the next
                                             column.)
             Case 19-10466-jal
        Information   regarding               Doc  3 Filed
                                               Calculation     05/13/19
                                                           of lien avoidanceEntered 05/13/19 11:23:59Treatment
                                                                                                        Page 5ofofremaining
                                                                                                                    8
        judicial lien or security                                                                                 secured claim
        interest

        Name of Creditor                       a. Amount of lien                                      $7,500.00   Amount of secured claim
        Cach, LLC                                                                                                 after avoidance (line a minus
                                               b. Amount of all other liens                      $92,340.55
                                                                                                                  line f)
        Collateral                             c. Value of claimed exemptions            +       $23,675.00
        3 BR, 2 Bath on 2 acres
                                               d. Total of adding lines a, b, and c             $123,515.55       Interest rate (if applicable)
        Lien identification (such as           e. Value of debtor(s)' interest in         -     $105,000.00
        judgment date, date of lien            property                                                           Monthly payment on secured
        recording, book and page               f. Subtract line e from line d.                   $18,515.55       claim
        number)

                                               Extent of exemption impairment                                     Estimated total payments on
                                               (Check applicable box):                                            secured claim


                                               ✔
                                               ❑   Line f is equal to or greater than line a.

                                                   The entire lien is avoided. (Do not complete the next
                                                   column.)

                                               ❑   Line f is less than line a.

                                                   A portion of the lien is avoided. (Complete the next
                                                   column.)
        Insert additional claims as needed.


3.5 Surrender of collateral.
   Check one.

   ✔
   ❑    None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

Part 4: Treatment of Fees and Priority Claims


4.1 General
   Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in
   full without postpetition interest.

4.2 Trustee’s fees
   Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 4.50 % of plan
   payments; and during the plan term, they are estimated to total $1,687.50 .


4.3 Attorney’s fees
   The balance of the fees owed to the attorney for the debtor(s) is estimated to be $0.00 .


4.4 Priority claims other than attorney’s fees and those treated in § 4.5.
   Check one.

   ❑ None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
   ✔ The debtor(s) estimate the total amount of other priority claims to be $4,500.00
   ❑                                                                                              .


4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
   Check one.

   ✔
   ❑    None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.

Part 5: Treatment of Nonpriority Unsecured Claims
            Case
5.1 Nonpriority    19-10466-jal
                unsecured claims not Doc  3 Filed
                                     separately      05/13/19
                                                classified.               Entered 05/13/19 11:23:59             Page 6 of 8

   Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the
   option providing the largest payment will be effective. Check all that apply.

   ❑    The sum of .

   ✔
   ❑    20.77 % of the total amount of these claims, an estimated payment of        $11,111.91    .

   ❑    The funds remaining after disbursements have been made to all other creditors provided for in this plan.

       If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately
            $100.00      . Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at
       least this amount.

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

   ✔
   ❑    None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3 Other separately classified nonpriority unsecured claims. Check one.

   ❑ None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.
   ✔ The nonpriority unsecured allowed claims listed below are separately classified and will be treated as follows
   ❑
        Name of creditor                           Basis for separate classification and         Amount to      Interest      Estimated
                                                   treatment                                     be paid on     rate (if      total
                                                                                                 the claim      applicable)   amount of
                                                                                                                              payments

         US Department of Education                Student loans                                      $850.00         0.00%          $0.00
        Insert additional claims as needed.


Part 6: Executory Contracts and Unexpired Leases


6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
contracts and unexpired leases are rejected. Check one.

   ✔
   ❑    None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

Part 7: Vesting of Property of the Estate


7.1 Property of the estate will vest in the debtor(s) upon
   Check the applicable box:

   ✔
   ❑    plan confirmation.

   ❑    entry of discharge.

   ❑    other:                                                        .

Part 8: Nonstandard Plan Provisions


8.1 Check “None” or List Nonstandard Plan Provisions

   ✔
   ❑    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.
             Case 19-10466-jal
Part 9: Signature(s):
                                         Doc 3     Filed 05/13/19        Entered 05/13/19 11:23:59             Page 7 of 8


9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for
the Debtor(s), if any, must sign below.


      X            /s/ Jamie Shay Heuck                                  X
       Signature of Debtor 1                                              Signature of Debtor 2
       Executed on        05/13/2019
                                                                          Executed on
                     MM / DD / YYYY
                                                                                         MM / DD / YYYY




      X             /s/ Justin D Crocker                                 Date                05/13/2019
       Signature of Attorney for Debtor(s)                                      MM / DD / YYYY



By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the
wording and order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any
nonstandard provisions included in Part 8.
             Case 19-10466-jal          Doc 3       Filed 05/13/19       Entered 05/13/19 11:23:59           Page 8 of 8
Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts
set out below and the actual plan terms, the plan terms control.

     a.   Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                     $20,200.59

     b.   Modified secured claims (Part 3, Section 3.2 total)                                                                   $0.00

     c.   Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                              $0.00

     d.   Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                    $0.00

     e.   Fees and priority claims (Part 4 total)                                                                          $6,187.50

     f.   Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                        $11,111.91

     g.   Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                         $0.00

     h.   Separately classified unsecured claims (Part 5, Section 5.3 total)                                                    $0.00

     i.   Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                              $0.00

     j.   Nonstandard payments (Part 8,                                                                                         $0.00
          total)                                                                      +

          Total of lines a through j                                                                                      $37,500.00
